Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 recites the limitation “the threshold value setting register”. There is insufficient antecedent basis for this limitation in the claim.

Claims 2 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to Claim 2, the limitation “when the access of the master device corresponds to priority control” is indefinite since “priority control” has not been defined to convey what parameters an access is to be measured against to determine a “priority control”.

-	For examination purposes, the aforementioned limitation will be interpreted as an enable signal is asserted when a request is deemed acceptable/valid, or similar.

Further with respect to Claim 2, the limitation “the unitary unit cycle” is indefinite in that it is not known in the art to comprise a standard definition and is further not defined in the Specification. It is unclear if a “unitary unit cycle” refers to a clock cycle (no mention of a 

-	For examination purposes, a “unitary unit cycle” will be interpreted broadly as a representation of time with respect to a master/slave access.

Additionally, considering the term “unitary unit cycle” is indefinite, the term “count end flag” is also indefinite as it is unclear what it means to “assert a count end flag at an end of a unitary unit count”, as recited in Claim 2.

Claim 9 comprises the limitation, “a third master device”, while claiming dependency to independent Claim 2. However, only a single master device was introduced in Claim 2. Therefore, a “third master device” cannot be introduced until there are two master devices already established in the semiconductor device. Note: a “second master” was introduced in dependent Claim 8. For examination purposes, Claim 9 will be examined as though it is dependent upon Claim 8 since that satisfies the first, second, third error of the claimed master devices.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minami et al. U.S. PGPUB No. 2010/0223409.

Per Claim 1, Minami discloses a semiconductor device (Paragraphs 2, 3, and 37; “LSI”) in which two or more master devices (Masters 310/311) access a slave device (Slave 316) via a bus (Paragraph 68, Figure 8; “bus system”, The bus can be considered the line connected to Slave 316.), the semiconductor device comprising: a priority generation circuit (Paragraph 69, Urgency evaluation value calculation unit 409) generating a priority based on a transfer amount (data transfer amount counter 405) between a specific master device and a specific slave device (Paragraphs 67-69); and an arbitration circuit (Figure 9; arbitration unit 417) performing an arbitration based on the priority when competition of the accesses occurs (Paragraph 69; last sentence).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. U.S. PGPUB No. 2010/0223409 in view of Tsujimoto, U.S. PGPUB No. 2009/0119430.

Per Claim 2, Minami discloses:
a semiconductor device (Paragraphs 2, 3, and 37; “LSI”) comprising:
a master device (Master 310);
a slave device (Slave 316) accessed by the master device (Figure 8);
a bus connecting the master device and the slave device (Paragraph 65, “bus system”, Figure 8; The line directly connected to Slave 316 can be considered the claimed bus.);
and a priority generation circuit connected to the master device (arbiter 312),
wherein the priority generation circuit includes (Paragraph 67; Each of the arbiters 312/313 comprises the arrangement as shown in Figure 9.):
a cycle counter (timer 407) configured to repeatedly count a unitary unit cycle set in a cycle setting register (deadline setting register 403) from an initial assertion of the enable signal and assert a count end flag at an end of a unitary unit count (See above 112 rejection; Paragraphs 68, 69, and 73);
a transfer amount counter (data transfer amount counter 405) configured to increment a transfer size when the enable signal is asserted (Paragraphs 68 and 69);
a threshold value determination circuit (Paragraph 69; urgency evaluation value calculation unit 409) configured to determine whether a value of the transfer amount counter has reached a value set in the threshold value setting register (data amount setting register 401
a priority determination circuit configured to generate a priority from the enable signal and the threshold value determination signal (Paragraph 69; urgency value selection unit 411);
and an arbitration circuit configured to issue use permission of the bus according to the priority (Paragraph 69, last sentence, Figure 9; arbitration unit 417).
Minami does not specifically discuss an “enable signal” with respect to a corresponding “priority control” (112 rejection above discusses this limitation).

However, Tsujimoto discloses masters (102) accessing slaves (103) by way of a router (104) (Paragraph 28, Figure 1). The router comprises a plurality of request-control circuits 304 and slave-component-allocation-control circuits 305 for judging and arbitrating each of the requests (Paragraph 28). Tsujimoto further teach the slave-component-allocation-control circuits 305 outputting an enable signal for the slave component recognized by decoding a transfer request destination address indicating the destination of a transfer request (Paragraph 54).

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement a target/slave/destination verification/validation step, as taught by Tsujimoto, within the LSI system of Minami because both references teach master/slave arbitration within semiconductor devices and the target validation step can prevent unauthorized or erroneous accesses of slave devices from requesting master devices.

Per Claim 3, Tsujimoto further teaches wherein the target determination circuit is configured to assert the enable signal when a transfer address of the master device matches with an address of the slave device (Paragraphs 54 and 64).Per Claim 4, Tsujimoto further teaches a register, address information to be compared by the target determination circuit being set in the register (Paragraphs 53, 54 and 64; register 320/321).Per Claim 5, Tsujimoto further teaches wherein the target determination circuit is configured to assert the enable signal when transfer attribute information in being transferred by the master device matches with predetermined information (Paragraphs 53, 54, and 64; A slave/transfer address is considered “attribute information”.).Per Claim 6, Tsujimoto further teaches the semiconductor device according to claim 5, further comprising a register, the predetermined information to be compared with the target determination circuit being set in the register (Paragraphs 53, 54 and 64; register 320/321).

Per Claim 8, Minami discloses the semiconductor device according to claim 2, further comprising a second master device (master 311) and a second slave device (slave 317) connected to the bus (Paragraph 65 and Figure 8; Bus arbitration apparatus).Per Claim 9, Minami discloses the semiconductor device according to claim 2, further comprising: a third master device (Paragraph 65; Any number of masters/slaves may be present.); a second bus connected to the third master device (Figure 8; Each master may be connected to a respective bus.); a second priority generation circuit connected to the third master device (Paragraph 67; Each of the arbiters 312/313 comprises the arrangement as shown in Figure 9.); and a second arbitration circuit configured to issue use permission of the second bus based on a priority generated by the second priority generation circuit, wherein the master device is connected to the slave device via the bus and the second bus (Paragraph 69, Figure 9; Each of the arbiters comprises a respective arbitration unit 417). Per Claim 10, Minami discloses the semiconductor device according to claim 9, wherein the second arbitration circuit is configured to issue the use permission of the second bus based on the priority generated by the priority generation circuit and the priority generated by the second priority generation circuit (Paragraphs 70-74; Each arbitration unit communicates with the other arbitration unit by way of the urgency evaluation value transmission/reception units 413-416).
*	*	*	*	*	*	*

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Minami et al. U.S. PGPUB No. 2010/0223409 in view of Tsujimoto, U.S. PGPUB No. 2009/0119430, in further view of Vandervennet et al. U.S. Patent No. 9,483,282.

Per Claim 7, neither Minami nor Tsujimoto specifically disclose arbitrating based on a security attribute.

However, Vandervennet discloses a semiconductor device (FPGA 140) where requests to access/configure said device are arbitrated based on security privileges of the requestor (Col. 6 line 55 – Col. 7 line 41). 

-	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement Minami’s arbitration scheme further based on security privileges of a requestor, as taught by Vandervennet, because slaves are commonly memory or storage devices which may comprise both secure and non-secure areas. Therefore, a certain level of security privileges may be required to access a secure area of a slave.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4174.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Brian T Misiura/
Primary Examiner, Art Unit 2186